Electronically Filed
                                                                Supreme Court
                                                                30723
                                                                06-OCT-2010
                                                                10:02 AM
                                 NO. 30723


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                     MICHAEL C. TIERNEY, Petitioner,


                                     vs.


         THE HONORABLE GLENN S. HARA, JUDGE OF THE CIRCUIT

     COURT OF THE THIRD CIRCUIT, STATE OF HAWAI'I, Respondent.


                           ORIGINAL PROCEEDING

                          (CIVIL NO. 00-1-0377)


                                 ORDER

                     (By: Duffy, J. for the court1

                                                  )


            Upon consideration of the motion for reconsideration of


the September 16, 2010 order denying the petition for a writ of


mandamus,


            IT IS HEREBY ORDERED that the motion for


reconsideration is denied.


            DATED:    Honolulu, Hawai'i, October 6, 2010.

                                            FOR THE COURT:

                                            /s/ James E. Duffy, Jr.

                                            Associate Justice




     1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and

Circuit Judge Del Rosario, assigned by reason of vacancy.